Filed 5/6/16 P. v. McEnespy CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----


THE PEOPLE,                                                                                  C079539

                   Plaintiff and Respondent,                                    (Super. Ct. No. NCR93714)

         v.

DAVID SLY MCENESPY,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
         Defendant David Sly McEnespy lived with his girlfriend. Together, they had two
children and she had three older children from a previous relationship. On March 1,
2015, defendant and his girlfriend were drinking vodka. Defendant, angry over how his
girlfriend was preparing dinner, lunged towards her, knocking the 10-year-old child to the


                                                             1
floor. Defendant repeatedly struck his girlfriend in the head and ribs. She was treated for
a head injury at the hospital. Near the front door, a large knife was found. Several other
knives were found in the house. An axe was found in defendant’s bedroom.
       Defendant pleaded guilty to child abuse (Pen. Code, § 273a, subd. (a);1 count II)
and infliction of corporal injury on a cohabitant (§ 273.5, subd. (a); count VI) in
exchange for dismissal of the remaining charges (four more counts of child abuse;
counts I, III, IV, V) and allegations (personal infliction of great bodily injury in
connection with count VI). The parties stipulated to a state prison sentence of five years,
execution suspended, and a grant of probation with 180 days in county jail. Defendant
admitted violating probation in misdemeanor case No. NCR90390 as a result of his
convictions.
       The trial court sentenced defendant to the midterm of four years for count II and a
consecutive one-third the midterm or one year for count VI. The court suspended
execution of sentence and granted probation for a term of five years subject to certain
terms and conditions including 180 days in county jail. The trial court awarded 51 actual
days and 50 conduct days for a total of 101 days of credit. The trial court terminated
probation in case No. NCR90390.
       The trial court granted his request for a certificate of probable cause. (§ 1237.5.)
                                    WENDE REVIEW
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we



1 Undesignated statutory references are to the Penal Code in effect at the time of the
charged offenses.

                                              2
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                       MURRAY                , J.



We concur:



      RAYE                  , P. J.



      HULL                  , J.




                                             3